OPINION — AG — ** LICENSE BOOK — AGENT — RETURN OF FUND ** QUESTION: AS STATE AND GAME FISH DIRECTOR, ARE AUTHORIZED BY LAW TO ISSUE A WARRANT ON THE STATE GAME AND FISH FUND IN THE SUM OF $1.75 FOR A DETACHED " UNUSED OR SPOILED " LICENSE RETURNED TO THE DEPARTMENT BY SAID AGENT WITH THE STATEMENT (WHICH THE DEPARTMENT IS NOT IN A POSITION TO CONTROVERT) THAT SAID LICENSE, THROUGH CARELESS OR MISTAKE, HAS BEEN DETACHED BY SAID AGENT FROM SAID BOOK . . REFUND ? — YOU ARE `NOT' AUTHORIZED BY LAW TO ISSUE A WARRANT (PAYMENT) AGAINST THE GAME AND FISH FUND OF THE STATE (WILDLIFE CONSERVATION COMMISSION, FUNDS, LICENSE BOOKS, SPOILED LICENSE) CITE: 29 O.S. 116 [29-116], 29 O.S. 209 [29-209] (FRED HANSEN)